     Case 6:21-cv-00003 Document 72 Filed on 02/09/21 in TXSD Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS,
                                 VICTORIA DIVISION
                                                           )
STATE OF TEXAS,                                            )
       Plaintiff,                                          )
                                                           )
               v.                                          )
                                                                  Case No. 6:21-cv-0003-DBT
UNITED STATES OF AMERICA, et al.,                          )
                                                           )
       Defendants,                                         )
FIEL Houston, et al.,                                      )
                                                           )
       Defendants-Intervenors.                             )

        UNOPPOSED MOTION OF IMMIGRATION REFORM LAW INSTITUTE FOR LEAVE TO
        FILE A MEMORANDUM OF LAW AS AMICUS CURIAE IN SUPPORT OF PLAINTIFF’S
                      MOTION FOR A PRELIMINARY INJUNCTION

       Pursuant to FED. R. CIV. P. 7 and Local Rule 7, the Immigration Reform Law Institute

(“IRLI”) respectfully requests this Court’s leave to file the accompanying memorandum of law as

amicus curiae in support of the State of Texas’s motion for a preliminary injunction. Pursuant to

Local Rule 7, IRLI’s counsel has conferred with counsel for the parties; as reflected in the

accompanying Certificate of Conference, this motion is unopposed. A proposed order is attached.

                         IDENTITY AND INTERESTS OF MOVANT
       IRLI is a nonprofit 501(c)(3) public interest law firm dedicated both to litigating

immigration-related cases in the interests of United States citizens and to assisting courts in

understanding federal immigration law. IRLI has litigated or filed amicus curiae briefs in a wide

variety of immigration-related cases. For more than twenty years the Board of Immigration

Appeals has solicited supplementary briefing, drafted by IRLI staff, from the Federation for

American Immigration Reform, of which IRLI is a supporting organization.

              REASONS TO GRANT MOVANT AMICUS CURIAE STATUS
       This Court allows the filing of amicus briefs in appropriate cases, including this case (ECF




                                                1
      Case 6:21-cv-00003 Document 72 Filed on 02/09/21 in TXSD Page 2 of 6




#12) (Order dated Jan. 25, 2021). Unlike the corresponding appellate rules, the federal and local

rules applicable here do not specifically address amicus briefs. Nonetheless, IRLI looks to the

appellate rules’ criteria for granting leave to file amicus briefs to support their motion here.

        The Advisory Committee Note to the 1998 amendments to Rule 29 explains that “[t]he

amended rule … requires that the motion state the relevance of the matters asserted to the

disposition of the case” as “ordinarily the most compelling reason for granting leave to file.” FED.

R. APP. P. 29, Advisory Committee Notes, 1998 Amendment. As now-Justice Samuel Alito wrote

while serving on the U.S. Court of Appeals for the Third Circuit, “I think that our court would be

well advised to grant motions for leave to file amicus briefs unless it is obvious that the proposed

briefs do not meet Rule 29’s criteria as broadly interpreted. I believe that this is consistent with the

predominant practice in the courts of appeals.” Neonatology Assocs., P.A. v. Comm’r, 293 F.3d

128, 133 (3d Cir. 2002) (citing Michael E. Tigar and Jane B. Tigar, Federal Appeals—Jurisdiction

and Practice 181 (3d ed. 1999) and Robert L. Stern, Appellate Practice in the United States 306,

307-08 (2d ed. 1989)). Now-Justice Alito quoted the Tigar treatise favorably for the statement that

“[e]ven when the other side refuses to consent to an amicus filing, most courts of appeals freely

grant leave to file, provided the brief is timely and well-reasoned.” 293 F.3d at 133. With that

background, movant IRLI explains the relevance and value of its brief to this Court’s consideration

of the important issues presented here.

        Movant IRLI respectfully submits that its proffered memorandum of law will bring several

relevant matters to the Court’s attention:

x       The need to evaluate Article III standing by assuming Texas’s merits views, see IRLI

        Memo. at 2, as well as the lowering of the Article III thresholds for immediacy and




                                                   2
      Case 6:21-cv-00003 Document 72 Filed on 02/09/21 in TXSD Page 3 of 6




        redressability for procedural injuries such as failing to initiate notice-and-comment

        rulemaking. See id. at 3-4.

x       The availability of judicial review, both under the Administrative Procedure Act, 5 U.S.C.

        §§551-706 (“APA”), and pre-APA forms of equitable and declaratory review. See IRLI

        Memo. at 4-8.

x       The lack of any deference due to the Department of Homeland Security for a rule issued in

        violation of the substantive requirements of the Immigration and Nationality Act, 8 U.S.C.

        §§1101-1537, and the procedural requirements of the APA. See IRLI Memo. at 8-10.

x       The substantive and procedural invalidity of the challenged agency action. See IRLI Memo.

        at 10-15.

x       The interplay between the merits and the discretionary factors for interim injunctive relief.

        See IRLI Memo. at 16-18.

These issues are all relevant to this Court’s decision on the plaintiff’s motion for preliminary relief,

and movant IRLI respectfully submits that its memorandum may aid the Court.

        For the foregoing reasons, movant IRLI respectfully requests that the Court grant IRLI’s

motion for leave to file the accompanying memorandum of law as amicus curiae.




                                                   3
     Case 6:21-cv-00003 Document 72 Filed on 02/09/21 in TXSD Page 4 of 6




Dated: February 9, 2021                  Respectfully submitted,

                                         /s/ Lawrence J. Joseph
Christopher J. Hajec                     Lawrence J. Joseph
Immigration Reform Law Institute          Counsel of Record
25 Massachusetts Avenue, NW, Suite 335   D.C. Bar No. 464777 (admitted pro hac vice)
Washington, DC 20001                     1250 Connecticut Av NW, Ste 700-1A
Tel: 202-232-5590                        Washington, DC 20036
Fax: 202-464-3590                        Tel: 202-669-5135
Email: chajec@irli.org                   Fax: 202-318-2254
                                         Email: ljoseph@larryjoseph.com


                                         Counsel for Movant




                                         4
      Case 6:21-cv-00003 Document 72 Filed on 02/09/21 in TXSD Page 5 of 6




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS,
                                 VICTORIA DIVISION
                                                            )
STATE OF TEXAS,                                             )
       Plaintiff,                                           )
                                                            )
               v.                                           )
                                                                   Case No. 6:21-cv-0003-DBT
UNITED STATES OF AMERICA, et al.,                           )
                                                            )
       Defendants,                                          )
FIEL Houston, et al.,                                       )
                                                            )
       Defendants-Intervenors,                              )
                                  CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule 7, the undersigned counsel for movant Immigration Reform Law

Institute (“IRLI”) contacted counsel for the parties via email on February 8, 2021, to seek their

respective clients’ position on a motion by IRLI for leave to file a memorandum of law in support

of plaintiff State of Texas’s motion for a preliminary injunction (ECF #62). By email dated

February 8, 2021, counsel for the federal defendants (Adam Kirschner) indicated that his clients

consented to IRLI’s motion, and counsel for the intervenors-defendants (Cody Wofsy) and the

plaintiff (Todd Disher) indicated that their clients do not oppose IRLI’s motion. (The intervenors-

defendants conditioned their non-opposition on IRLI’s filing by Tuesday, February 9, 2021.)

Dated: February 9, 2021                         Respectfully submitted,

                                                /s/ Lawrence J. Joseph
                                                Lawrence J. Joseph
                                                 Counsel of Record
                                                D.C. Bar No. 464777 (admitted pro hac vice)
                                                1250 Connecticut Av NW, Ste 700-1A
                                                Washington, DC 20036
                                                Tel: 202-669-5135
                                                Fax: 202-318-2254
                                                Email: ljoseph@larryjoseph.com

                                                Counsel for Movant



                                                1
     Case 6:21-cv-00003 Document 72 Filed on 02/09/21 in TXSD Page 6 of 6




                                CERTIFICATE OF SERVICE
       I hereby certify that on this 9th day of February 2021, I electronically filed the foregoing

motion—together with the accompanying corporate disclosure statement, memorandum of law,

declaration, and proposed order—with the Clerk using the CM/ECF system, which I understand

to have served the parties’ counsel who are registered in as CM/ECF users.



                                              /s/ Lawrence J. Joseph
                                             Lawrence J. Joseph




                                                1
